Citation Nr: 1121646	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for paravertebral muscle spasm, right dorsal area.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran was provided a Travel Board hearing in December 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  

Prior to certification of this appeal to the Board, the Veteran withdrew his appeal with respect to his claim to reopen a previously denied claim for service connection of a lumbosacral spine condition.  Thus, it is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's paravertebral muscle spasm, right dorsal area has not manifested by manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, incapacitating episodes or any associated neurological manifestations.

2.  In a December 2010 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to a TDIU.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no greater, for paravertebral muscle spasm, right dorsal area have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2010).

2.  With respect to the issue of entitlement to a TDIU, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2009.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examinations, obtained a medical opinion as to the severity of his service-connected disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms, particularly related to the spinal segment involved in the present appeal.  It adequately delineates between the effects of the involved segment and those spinal segments that are not attributable to service.  Though the Veteran implied at his December 2010 Board hearing that the VA examination findings were inadequate because the he had taken a muscle relaxer prior thereto, the Board finds nothing in the VA examination report to suggest that physical examination was impacted, or that the examination was otherwise inadequate.  The examination fully addressed range of motion, flare-ups, precipitating factors such as physical activity and muscle spasms, alleviating factors such as medication, duration and severity of pain, and shows no additional loss of motion due to pain, weakness, incoordination, or fatigue upon repetitive motion.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c) (4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Facts

By way of background, the Board notes that a review of the Veteran's service treatment records documents no complaints regarding the spine.  Upon separation, his spine and musculoskeletal system were normal on clinical evaluation.  See November 1973 report of medical examination.  At separation, the Veteran denied having had any recurrent back pain.  See November 1973 report of medical history.

In accordance with his initial claim, the Veteran was provided a VA examination in June 1974.  At this time, the Veteran reported an in-service history of pain in his back between his shoulder blades upon lifting a heavy object.  He related that he was seen in service by a M.D. in this regard, but never treated.  Examination, with X-rays, of the dorsal and lumbar spine, pelvis and sacroiliac joints showed normal curvatures throughout the back and that the vertebrae and discs were well preserved.  Old juvenile epiphysitis in the lower dorsal region was also noted.  The sacroiliac joints were well preserved.  A diagnosis of paravertebral muscle spasm, right dorsal area, was made.

Service connection was granted for paravertebral muscle spasm in a July 1974 rating decision with a 10 percent evaluation.  Despite several claims for an increased evaluation, this evaluation was continued to present day.

Following the June 1974 examination report, there next appears a VA treatment record dated in August 1984.  This record documents that this was the first time the Veteran had been seen in several years and that the Veteran had a service-connected "low back condition" with a 10 percent evaluation, characterized as "multiple mild strains" secondary to lifting.  At this time, the Veteran reported having had flare-ups over the past few months of right buttock pains and that the day prior to the visit he had an onset of and "itch" or "pinch" type sensation running down the posterior right lower extremity involving the toes of his right foot for 5 to 10 minutes, with an onset while standing, aggravated by crossing his legs, but relieved by sitting.  The Veteran was then working as an engraver.  Examination showed mild tenderness in the right parasacral area without spasm, as well as ischial tuberosity.  Examination resulted in an assessment of low back pain without radicular findings - possible mild sciatica.   The Veteran was scheduled for physical therapy treatment, but never attended.

In February 1989 the Veteran presented at the VA Medical Center with a chief complaint of low back pain.  A history of a recent on-the-job injury was noted in this regard, along with a complaint of discomfort and radiating pain down the right leg.  The Veteran stated that he had an exacerbation of a low back problem caused by lifting heavy objects and work.  He was scheduled for rehabilitational therapy through a workmen's compensation program.  Examination revealed right-sided lumbosacral region tenderness, as well as visible and palpable lumbosacral region paraspinus muscle spasm on the right side.  Straight leg raising testing was positive on the right side at approximately 100 degrees.  Deep tendon reflexes and sensory were intact.  A history of X-rays in 1984 that showed rotary scoliosis and possible arthritic changes was noted.  Exacerbation of the chronic low back problem, right side sciatic and lumbosacral muscle spasm were assessed at this time.  

A VA treatment note dated 2 days following this visit, documents that the Veteran presented and requested a letter stating that he had been treated for exacerbation of a chronic low back problem, with right side symptomatic sciatica and right side lumbosacral muscle spasm.  The Veteran was then referred for physical therapy treatment.  Around this time, the Veteran received a CT scan at a VA facility.  The report of this scan notes an impression of suspect ventral disc herniation at both L3-4 and L4-5 with asymmetrical disc bulge at L5-S1 of questionable significance.  

An October 1991 VA treatment note documents a complaint of intermittent back problems since 1974, with an increase in back spasms, bilaterally, in the lumbar area over the past 3 to 4 months.  The Veteran was then working as a supervisor in a water department and complained of increased pain with activity and bending.   X-rays showed spondylolisthesis at L5-S1.  Subsequent VA treatment records document a similar history and diagnosis, particularly spondylolisthesis and complaints regarding the low back.  

In August 1992 the Veteran received a VA examination in relation to a then-pending claim.  The report of this examination notes that the Veteran had a long history of back trouble, which he described as mid-back and low-back, particularly in the right lumbosacral area.  He gave a history of injury in 1973, described as "nothing specific," but blamed "a lot of heavy lifting for the resulting right low back pain."  The Veteran recalled that he had seen medics for back pain in service, but had no treatment.  He reported that when he left military service, he was in good shape and asymptomatic, and that the original pain had lasted only a couple of days.  He apparently had had no difficulty until sometime in 1974 when there was spontaneous pain, at which time he was observed at VA and treated with heat and exercise.  He reported intermittent pain since that time, but that he had had no further medical attention until around 1984.  Further questioning revealed an injury in 1989 when he dug a hole and moved a heavy boulder, resulting in right low back pain and a worker's compensation claim.  The Veteran related that this pain disappeared, but otherwise the picture continued to recur just the same as both before and after 1989.  Examination resulted in diagnoses of chronic low back strain and spondylolisthesis L5.  

By way of background, the Board notes that in an April 1989 rating decision the RO entertained a claim for service connection of a lumbosacral spine condition.  At this time, the RO noted that the current symptomatology consisted of disc bulging at L3-4, L4-5 and L5-S1.  The RO denied the claim for service connection in this regard.

In furtherance of supporting his claim, the Veteran submitted a private report of MRI dated in February 1994.  This report notes impressions of desiccated L3-4, L4-5 and L5-S1 discs, possible spondylolysis of L5, minor anterolisthesis of L5 relative to L4 and S1, mild spinal stenosis at L3-4 secondary to mild annular bulge and moderate facet and ligament flavum hypertrophy, small to moderate right central disc herniation at L4-5, which in combination with facet and ligamentum flavum hypertrophy was causing lateral recess stenosis bilaterally and mild diffuse annular bulge at L5-S1 with mild to moderate right lateral recess stenosis.  Treatment records from this provide document similar impressions and complaints.  See e.g. May 2004 MRI report.  

The Veteran also submitted a letter from his former employer, dated in June 2009.  This letter verifies that the Veteran retired from his employment as a working foreman at a water and sewer company, effective September 28, 2002, "on an accidental disability due to a back injury."  

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in October 2009.  The report associated with this examination notes that the claims file was reviewed.  It also documents that the Veteran had been on accidental disability retirement since January 2004 after working as a laborer since 1985, as well as the MRI findings, outlined above.  The Veteran reported a history of an on-the-job injury in 1989, and had a current complaint of chronic low back pain, described as sharp, worse with activity and relieved with rest and treated with Norflex (a muscle relaxer).  He reported that the pain could become severe with heavy lifting, as well as with bending over and sitting for long periods of time.  He also complained of intermittent numbness/tingling in his right leg.  He had no history of incapacitating episodes, but complained of stiffness, fatigue, spasms, weakness, decreased motion, numbness, parasthesias and right leg/foot weakness.  He had no bladder or bowel complaints.  He denied erectile dysfunction.  He walked unaided and did not use a brace.  

Physical examination showed that he had a normal upright posture and gait, with normal position of the head, a flattened lordotic curve and symmetry in appearance.  Forward flexion was from zero to 70 degrees, with pain from 50 through 70 degrees.  Extension was from zero to 20 degrees, with pain from 10 through 20 degrees.  Left lateral flexion was from zero to 30 degrees, with pain beginning at 30 degrees.  Right lateral flexion was from zero to 30 degrees, with pain from 20 through 30 degrees.  Bilateral lateral rotation was from zero to 30 degrees, with no mention of pain.  Objectively and with respect to evidence of painful motion, there was tenderness and spasm in the area of L2-4.  Muscle spasm was not severe enough to result in an abnormal gait or contour.   Following repetitive use there was no additional loss of range of motion caused by pain, fatigue, weakness, lack of endurance or incoordination.  

The examiner assessed T11-2 and lumbar disc herniation with degenerative changes and retrolisthesis with stenosis as described on MRI.  The examiner concluded that the diagnosis was "likely related to his employment as a laborer and not related to service."  In this regard, it was noted that the Veteran had been on disability since 2004.  

In December 2010 the Veteran offered testimony before the Board.  He testified that at his last VA examination he was able to bend and touch his toes, with a "little bit of pain."  He also described that he had back spasms at the examination.  He related that he took muscle relaxers and that he had taken one the day of the VA examination, implying that the examination results were skewed.  However, he testified that his condition was "not that bad" because he did not "have to lift anything" and that he limited the amount of weight he would lift.  He also offered a history of treatment with heat when he had spasms.

Analysis

In the rating decision currently forming the basis of the present appeal, the RO also denied the Veteran's application to reopen a claim for service connection of a lumbosacral spine condition.  See January 2010 rating decision.  The Veteran initially appealed this decision, but later withdrew his appeal.  See June 2010 Substantive Appeal (VA Form 9).

Initially, the Board notes that it must proceed carefully in evaluating the present disability and be mindful of the distinction between the extent of the Veteran's service-connected disability, which encompasses only paravertebral muscle spasm, right dorsal area, and the extent of non-service disability of the lumbosacral spine.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  

Along these lines, the Board finds that the lumbosacral spine is not involved in the present appeal.  First, as the lumbosacral spine is the subject of a prior and final rating decision on the issue of service connection and the Veteran withdrew his appeal with respect to his claim to reopen, the issue is not before the Board.  As such, the Board lacks jurisdiction over any question involving the lumbar spine.  See 38 C.F.R. § 20.204.  Secondly, the Veteran is in receipt of service-connected compensation for paravertebral muscle spasm of the right dorsal, i.e. thoracic, spinal segment, not the lumbosacral spine.  Consequently, any such disability of the lumbosacral spine is not part of the service-connected disease or injury.  Indeed, a review of the history shows that the Veteran developed disability of the lumbosacral spine, and possible associated neurologic symptomatology, from post-service work injury.  Moreover, recent VA examination found that the Veteran's current lumbosacral spine disability was not related to service, but rather likely to his post-service employment.  

The Board concedes that the October 2009 addendum is awkwardly worded.  However, when the opinion is viewed in its entirety, and in the context of the full examination, it is clear that the examiner felt that the Veteran's symptomatic lumbosacral disability was attributable to a post-service history of occupational injury.  The examiner's choice of language is not error where the opinion is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. App. 22 (1998).  Accordingly, this disability, along with any possibly associated neurologic complications, is not before the Board.  

Initially, the Board points out that the formula for evaluation of IVDS based on incapacitating episodes is inapplicable in the present case.  At no time has he been prescribed bed rest by a physician, as required by regulation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Having properly construed the scope of the present claim on appeal, the Board does find, in resolving any doubt in the Veteran's favor, that an evaluation of 20 percent, but no greater, is warranted under the General Rating Formula.  VA examination in October 2009 resulted in a diagnosis of T11-12, as well as lumbar, disc herniation.  Moreover, forward flexion of the thoracolumbar, i.e. the thoracic and lumbar spine, was limited to 50 degrees with consideration of pain and repetitive use.  DeLuca, supra.  Accordingly, because the VA assessment included disability of the thoracic (dorsal) spine, which is the spinal segment initially subjected to service connection over 30 years prior, and limitation of flexion in the thoracolumbar spine is limited to 50 degrees, the Board finds that the facts approximate the criteria for a 20 percent evaluation.  

However, an evaluation of 100 or 50 percent is not established because there is no evidence of ankylosis.  With respect to a 40 percent evaluation, it is likewise not established because there is no ankylosis of the thoracolumbar spine and that forward flexion of the thoracolumbar spine is greater than 30 degrees even when taking into account additional limitation caused by pain.  It was to 50 degrees on recent examination, with consideration of pain and repetitive use.  Id.  The criteria for a 30 percent evaluation are not for consideration because they apply only to the cervical spine, which is not at issue here.  

In closing, the Board notes that the Veteran's lumbosacral spine disability appears to perhaps have manifested by associated neurologic abnormality.  However, there is no competent indication that he has any neurologic abnormality associated with the thoracic spine.  Accordingly, an evaluation in excess of 20 percent is not warranted for any period of time during the course of the appeal.  Hart, supra.

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's paravertebral muscle spasm, right dorsal area, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected paravertebral muscle spasm, right dorsal area.  The criteria specifically provide for evaluation of the disability based upon limitation of motion of the thoracoulumbar spine and practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

Dismissal of TDIU Claim

The appeal of the denial of a TDIU was certified to the Board in August 2010.  38 C.F.R. § 19.35.  In a December 2010 signed and written statement, the Veteran notified the Board that he desired to withdraw his appeal of this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By his December 2010 statement, the appellant withdrew his appeal with respect to the claim of entitlement to a TDIU; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with this issue and it is therefore dismissed.


ORDER

Entitlement to an evaluation of 20 percent, but no greater, for paravertebral muscle spasm, right dorsal area is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal is dismissed with respect to the claim of entitlement to service connection for a TDIU.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


